Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, and 6 have been amended. Claim 4 has been canceled. Claims 1-3, 5, and 6 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 6-8, filed 11/12/2020, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-6 have been withdrawn. 

Allowable Subject Matter
The following is the Examiner’s statement of reasons for allowance: 
The closest reference(s) found relating to the Applicant’s invention is Nozawa (JP 2012-128649) which discloses a radio wave emission source detection sensor including an antenna unit, detection unit, and direction specifying unit and an erroneous communication determination unit. The direction-specifying unit measures the radio field intensity of the necessary signal based on the detection results and specifies the arrival direction of the response signal. The erroneous communication determination unit determines whether the communication between the roadside unit and responder is an error based on the relationship between the radio field intensity, the arrival detection,  a position measurement process switching unit which is configured to switch from a first position measurement process of measuring the position of the on-board unit on the basis of a plurality of position measurement signals respectively obtained from a plurality of position measurement antennas to a second position measurement process of measuring the position of the on-board unit on the basis of the angle of arrival of the radio waves measured on the basis of 2Serial No. 15/779,415the position measurement signal obtained from the position measurement antenna which has no abnormality and the installation height of the on-board unit estimated from the vehicle type identification result of the vehicle when an abnormality with respect to part of the plurality of position measurement antennas has been detected.
	The closest non-patent literature found is “Development of Vehicle Positioning Techniques for an Electronic Toll Collection System (Kuwahara, Nakamura, Mitsuno). The publication discloses a vehicle identification system that has a direction finder and vehicle detectors. The publication further discloses the entering vehicle (an ETC vehicle) determined from the direction of arrival on the on-board unit. The on-board antenna position can be roughly estimated from the body length. One of two threshold angles is set according to the body length as judged by two vehicle detectors. a position measurement process switching unit which is configured to switch from a first position measurement process of measuring the position of the on-board unit on the basis of a plurality of position measurement signals respectively obtained from a plurality of position measurement antennas to a second position measurement process of measuring the position of the on-board unit on the basis of the angle of arrival of the radio waves measured on the basis of 2Serial No. 15/779,415the position measurement signal obtained from the position measurement antenna which has no abnormality and the installation height of the on-board unit estimated from the vehicle type identification result of the vehicle when an abnormality with respect to part of the plurality of position measurement antennas has been detected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628